DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       GEORGE McCLOSKEY,
                           Appellant,

                                   v.

                       NANCY McCLOSKEY ,
                            Appellee.

                              No. 4D19-48

                        [December 19, 2019]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Paul B. Kanarek, Judge; L.T. Case No.
312016CA000264.

  Wayne R. McDonough of Wayne R. McDonough, P.A., Vero Beach, for
appellant.

  Owen Schultz of McCarthy, Summers, Wood, Norman, Melby &
Schultz, P.A., Stuart, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.